FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                October 28, 2014
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                                    TENTH CIRCUIT


 CASEY JAMES NOWLIN,

          Petitioner - Appellant,
                                                        No. 14-8050
                                            (D.C. Nos. 2:13-CV-00220-ABJ and
 v.
                                                  2:03-CR-00208-ABJ-1)
                                                         (D. Wyo.)
 UNITED STATES OF AMERICA,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.


      Having already served his sentence and no longer able to obtain recourse

through habeas, Mr. Nowlin now seeks a writ of coram nobis to set aside his

federal assault convictions. See generally Chaidez v. United States, 133 S. Ct.
1103, 1106 n.1 (2013). Those convictions arose under 18 U.S.C. § 1153, a statute

that makes it a federal offense for “[a]ny Indian” to commit certain offenses

against “another Indian or other person” within “Indian country.” Mr. Nowlin


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
contends that he is entitled to relief because insufficient evidence exists of his

status as an “Indian.”

      The district court denied the petition and so must we. A writ of coram

nobis is an “extraordinary remedy.” United States v. Morgan, 346 U.S. 502, 511

(1954). For this reason, the writ will issue only to correct a “jurisdictional or

constitutional” error that has “result[ed] in a complete miscarriage of justice.”

Klein v. United States, 880 F.2d 250, 253 (10th Cir. 1989). No such infirmity

exists here.

      Our case law employs a two-part test to determine who is an “Indian” under

§ 1153: a person must (1) have “some Indian blood” and (2) be “recognized as an

Indian by a tribe or by the federal government.” United States v. Prentiss, 273
F.3d 1277, 1280 (10th Cir. 2001). Mr. Nowlin argues that the first half of this

test was not met. But his plea colloquy established that his mother is an enrolled

member of the Shoshone tribe. And, as a previous panel recognized in an

unrelated case involving Mr. Nowlin, the fact that one of his parents was “clearly

identified as an Indian” is enough to satisfy this part of the test. United States v.

Nowlin, 555 F. App’x 820, 823 (10th Cir. 2014) (quoting United States v. Maggi,

598 F.3d 1073, 1077 (9th Cir. 2010)) (internal quotation mark omitted).

      Neither can Mr. Nowlin succeed in his argument that the Eastern Shoshone

lacked federal recognition at the time of his crime. See id. at 823 n.1 (noting that

Prentiss “implicitly requires federal recognition of the defendant’s tribe”). Mr.

                                         -2-
Nowlin points out that the Tenth Circuit did not remark upon the tribe’s federal

recognition until a 2012 decision. See N. Arapaho Tribe v. Harnsberger, 697
F.3d 1272, 1275 (10th Cir. 2012). That’s true enough, but tribal recognition

doesn’t require a judicial decision; it can flow from executive action. And the

government has recognized this tribe since well before the events of this case.

See, e.g., Indian Entities Recognized and Eligible to Receive Services from the

United States Bureau of Indian Affairs, 60 Fed. Reg. 9250, 9253 (February 16,

1995) (listing the “Shoshone Tribe of the Wind River Reservation”).

       Mr. Nowlin’s motion to proceed in forma pauperis is denied and the

judgment of the district court is affirmed. He is reminded of his obligation to pay

the filing fee in full.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-